Title: From John Quincy Adams to Ward Nicholas Boylston, 24 October 1823
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					
					Washington, 24 October 1823
				
				...I now fulfil the promise I made you at my last visit to Princeton...The communications & disclosures which you made to me on the morning of the day that I passed with you, have left a deep impression upon my mind memory The sentiments to which they gave rise, mingling with the sensation which I experienced in the near view of your Wachusett Hill during the short walk we took together fermented in my imagination till they produced the poetical effusion, which I now commit to your indulgence in reading which I must refer you to the remembrance of the Conversation which passed between us on that day.With mrs Adams’ & my best regards to mrs Boylston & remain, Dear Sir, very faithfully Yours—Wachusett Hill a Sonnet 5 October 1823To Ward Nicholas Boyston Esqr.As your tall Mountain pressing to the skiesIn solitary grandeur lifts its formPresents his dauntless summit to the storm;and Wind & Ware & Lightning blast defies;Doth not the  view reveal to Fancy’s eyesThe image of an heart with virtue warmAmid Man’s Mortal Myriads as they swarmAlone with soul that on itself relies?Aye! and when on that Mountain’s craggy sideSuccessive the chering exhalations sail;His front sublime in transient darkness hide—;Then fall in showers that fertilize the vale—Boylston! When this impressive scene I see.—My thought spontaneous turns & dwells on thee.
				
					
				
				
			